ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1977-04-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE

(GREECE v. TURKEY)

ORDER OF 18 APRIL 1977

1977

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER EGEE
(GRECE c. TURQUIE)

ORDONNANCE DU 18 AVRIL 1977
Official citation:

Aegean Sea Continental Shelf,
Order of 18 April 1977, I.C.J. Reports 1977, p. 3.

Mode officiel de citation:

Plateau continental de la mer Egée,
ordonnance du 18 avril 1977, C.I.J. Recueil 1977, p. 3.

 

Sales number 4 3 1
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1977
1977

18 avril
Rôle général

18 avril 1977 n° 62

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE
(GRÈCE c. TURQUIE)

ORDONNANCE

Présents: M. JIMÉNEZ DE ARÉCHAGA, Président; M. NAGENDRA SINGH,
Vice-Président; MM. FORSTER, Gros, LACHS, DILLARD, DE
Castro, Morozov, sir Humphrey WaLtpock, MM. Rupa,
MOSLER, ELIAS, TARAZI, juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et l’article 40 du Règlement de la
Cour,

Vu l’ordonnance du 14 octobre 1976 fixant la date d’expiration des
délais pour le dépôt du mémoire du Gouvernement grec et du contre-
mémoire du Gouvernement turc sur la compétence de la Cour pour
connaître du différend,

Rend l’ordonnance suivante:

Considérant que, par lettre du 17 mars 1977, l’agent de la Grèce a
demandé que le délai fixé pour le dépôt du mémoire soit prorogé de trois
mois, pour faciliter dans toute la mesure du possible les négociations en

4
MER ÉGÉE (ORDONNANCE 18 IV 77) 4

cours avec la Turquie au sujet de la délimitation du plateau continental
entre les deux pays;

Considérant qu’une copie de cette communication a été transmise au
Gouvernement turc qui a été invité à faire connaître son opinion à la
Cour; .

Considérant que, par une communication verbale du 30 mars 1977,
Pambassadeur de Turquie aux Pays-Bas a fait savoir au Greffier de la
Cour que, vu l’accord signé par la Grèce et la Turquie le 11 novembre
1976 sur la procédure à suivre pendant les négociations et les efforts
déployés pour mettre en œuvre cet accord et amorcer de véritables négo-
ciations, le Gouvernement turc n’objectait pas à la demande de proroga-
tion formulée par le Gouvernement grec, en indiquant que sa réponse
n’impliquait aucun engagement de la part de son gouvernement;

Tenant compte des négociations signalées par la Gréce et la Turquie
dans les communications susmentionnées,

La Cour

Reporte au 18 juillet 1977 la date d’expiration du délai pour le dépôt
du mémoire du Gouvernement grec;

Reporte au 24 avril 1978 la date d’expiration du délai pour le dépôt
du contre-mémoire du Gouvernement turc;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-huit avril mil neuf cent soixante-dix-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement grec et au Gouverne-
ment turc.

Le Président,

(Signé) E. JIMENEZ DE ARECHAGA.

Le Greffier,
(Signé) S. AQUARONE.
